                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


JOAN RENEE WILDER,                              2:18-CV-10963-TGB

                  Plaintiff,

                                         ORDER ADOPTING REPORT
      vs.                                 AND RECOMMENDATION

COMMISSIONER OF SOCIAL
SECURITY,

                  Defendant.



     This matter is before the Court on Magistrate Judge Anthony P.

Patti’s July 8, 2019 Report and Recommendation (ECF No. 20),

recommending denying Plaintiff’s Motion for Summary Judgment (ECF

No. 16), granting Defendant’s Motion for Summary Judgment (ECF No.

17) and affirming the Commissioner’s finding.

     The Court has reviewed the Magistrate Judge’s Report and

Recommendation. The law provides that either party may serve and file

written objections “[w]ithin fourteen days after being served with a copy”

of a report and recommendation. 28 U.S.C. § 636(b)(1). The district court

will make a “de novo determination of those portions of the report . . . to
which objection is made.” Id. Where, as here, neither party objects to

the report, the district court is not obligated to independently review the

record. See Thomas v. Arn, 474 U.S. 140, 149-52 (1985). The Court will

therefore accept the Magistrate’s Report and Recommendation of July 8,

2019 as this Court’s findings of fact and conclusions of law.

     Accordingly, it is hereby ORDERED that Magistrate Judge Patti’s

Report and Recommendation of July 8, 2019 is ACCEPTED and

ADOPTED. It is FURTHER ORDERED that Plaintiff’s Motion for

Summary Judgment (ECF No. 16) is DENIED, Defendant’s Motion for

Summary Judgment (ECF No. 17) is GRANTED, and the case is

DISMISSED.

     SO ORDERED.

     DATED: July 26, 2019.

                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge
